                                                                                    FILED
                                                                              VANESSA L.ARMSTRONG, cU!AI'
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY                             MAR 20 2019
                                    AT LOUISVILLE                               U.S. DISTRICT COURT
                                                                               WESTN. DIST. KENTUCKY
UNITED STATES OF AMERICA

                                                                   SUPERSEDING INDICTMENT
V.
                                                             NO.     3:l 7-CR-119-RGJ
JIHAD HAQQ, a/k/a T.C. , a/k/a TOM CAT,                              21 U.S.C. § 841(a)(l)
a/k/a THOMAS SMITH, a/k/a CASHUS,                                    21 U.S.C. § 841(b)(l)(C)
a/k/aCASH                                                            21 U.S.C. § 846
                                                                     21 U.S.C. § 853



The Grand Jury charges:

                                           COUNT I
        (Conspiracy to Possess with Intent to Distribute and Distribute Heroin, Fentanyl,
                                Oxycodone and Hydrocodone)

       From on or about December 1, 2016, and continuing to on or about April 27, 2017, in the

Western District of Kentucky, Jefferson County, Kentucky, and elsewhere, the defendant, JIHAD

HAQQ, a/k/a T.C. , a/k/a TOM CAT, a/k/a THOMAS SMITH, a/k/a CASHUS, a/k/a CASH,

knowingly and intentionally conspired and agreed with others, known and unknown to the Grand

Jury, to possess with the intent to distribute and distribute a mixture and substance containing a

detectable amount of heroin, a Schedule I controlled substance, and a mixture and substance

containing a detectable amount of fentanyl, a Schedule II controlled substance, oxycodone, a

Schedule II controlled substance, and hydrocodone, a Schedule II controlled substance, as defined

by Title 21, United States Code, Section 812, in violation of Title 21 , United States Code, Section

841(a)(l).

       In violation of Title 21, United States Code, Section 846 and 841(b)(l)(C).
The Grand Jury further charges:

                                             COUNT2
                                     (Distribution of Fentany[)

       On or about March 11, 2017, in the Western District of Kentucky, Jefferson County,

Kentucky, the defendant JIHAD HAQQ, a/k/a T.C. , c0</a TOM CAT, a/k/a THOMAS SMITH,

a/k/a CASHUS a/k/a CASH, knowingly and intentionally distributed a mixture and substance

containing a detectable amount of fentanyl, a Schedule II controlled substance, as defined by

Title 21, United States Code, Section 812, and the death and serious bodily injury of P.S .

resulted from the use of such substance.

       In violation of Title 21 , United States Code, Sections 841(a)(l) and 841(b)(l)(C).



                                    NOTICE OF FORFEITURE

       As a result of committing an offense in violation of Title 21 , United States Code, Section

846 and 841(a)(l), as alleged in this Indictment, a felony punishable by imprisonment for more

than one year, the defendant, JIHAD HAQQ, a/k/a T.C., a/k/a TOM CAT, a/k/a THOMAS

SMITH, a/k/a CASHUS a/k/a CASH, shall forfeit to the United States, pursuant to Title 21,

United States Code, Section 853, any and all property constituting, or derived from, proceeds the

defendant obtained, directly or indirectly, as a result of said offense, and any and all of the

defendant's property used, or intended to be used, in any manner or part, to commit or to




                                                  2
facilitate the commission of the violation alleged in this Indictment, including but not limited to

$19,162.00 in United States currency.

                                              A TRUE BILL.



                                              FOREPERSON

 ~ ~ ~'m~.~C~a~O~•-.~✓
_:Q..M
RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RMC:RBBEGM:03202019




                                                 3
  UNITED STATES OF AMERICA v. JIHAD HAQQ, a/k/a T.C., a/k/a TOM CAT, a/k/a THOMAS SMITH, a/k/a CASHUS, a/k/a
. CASH
                                              P ENALT I ES

Count I : NM 20 yrs./$ 1,000,000/both/NL 3 yrs. Supervised Release
           (with one pri or quali fying conviction, NM 30 yrs./$2,000,000/NL 3 yrs. Supervi sed Release)
Count 2: NM 20 yrs./$ 1,000,000/both/NL 3 yrs. Supervised Release
           (If death resulted: NL 20 yrs ./NM Life/NM $ 1,000,000/both/NL 3 yrs. Supervised Release)
           (with one prior qua li fying convicti on, NM 30 yrs./$ ! ,000,000/NL 3 yrs. Supervised Release)
           (If death resulted, with one prior qualifying conviction, NL Life)
Forfeiture

                                                                  O T I CE

ANY PERSO CONVICTE D OF AN OFFENSE AGAJ ST TH E UNITED STATES SHALL BE SUBJECT TO SPEC IAL
ASSESSMENTS, FINES, RESTITUTIO & CO STS.


SPECIAL ASSESSMENTS

 18 U. S.C. § 301 3 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
  ovember 11, 1984, as fo ll ows :

           Misdemeanor:            $ 25 per count/individual                Felony:         $100 per count/indi vidual
                                   $ 125 per count/other                                    $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fi ne. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire peri od that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 357 1, 3572, 36 11, 36 12

Fa ilure to pay fin e as ord ered mav subj ect you to the foll owin g:

           I.   I TEREST and PE AL TIES as applicable by law accordi ng to last date of offense.

                      For offenses occurring after December 12, 1987:

                       or   TEREST wi ll accrue on fines under $2,500.00.

                      I TEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                      the time of sentencing. This rate changes monthl y. Interest accrues from the fi rst busi ness day
                      fo ll owing the two week peri od after the date a fine is imposed.

                      PENAL TIES of:

                      10% of fine balance if payment more than 30 days late.

                      15% of fin e balance if payment more than 90 days late.

           2.         Recordati on of a LIE   shall have the same force and effect as a tax lien.

           3.         Continuous GARNl SHMENT may apply until your fi ne is paid.

           18 U.S.C. §§ 36 12, 36 13

                     If you WILLFULLY refuse to pay your fine, you shall be subj ect to an ADDITIONAL FINE
                     of not more than the greater of$ 10,000 or twice the unpaid balance of the fine; or
                     IMPRJSONME T fo r not more than I year or both. 18 U.S.C. § 36 15
RESTtTUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain ai r piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appea l your conviction and the sentence to pay your fine is stayed pending appeal, the court shall requi re:

           1.         That you deposit the entire fine amount (or the amount due under an installment schedule
                      during"the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.          Give bond for payment thereof.

           18   u.s.c. § 3572(g)
PAYME TS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk. U.S. District Court and delivered to the appropriate division office listed below:

                      LOUISVILLE:                      Clerk, U.S. District Court
                                                       I 06 Gene Snyder U.S. Courthouse
                                                       60 I West Broadway
                                                       Louisville, KY 40202
                                                       502/625-3500

                       BOWLING GREEN:                  Clerk, U.S. District Court
                                                       120 Federal Building
                                                       241 East Main Street
                                                       Bowling Green, KY 42101
                                                       270/393-2500

                       OWENSBORO:                      Clerk, U.S. District Court
                                                       126 Federal Building
                                                       423 Frederica
                                                       Owensboro, KY 42301
                                                       270/689-4400

                       PADUCAH:                        Clerk, U.S. District Court
                                                       127 Federal Building
                                                       501 Broadway
                                                       Paducah, KY 42001
                                                       270/41 5-6400

If the court finds that you have the present abi lity to pay, an order may direct imprisonment unti l payment is made.
FORM DBD-34
JUN.85


 No_


UNITED STATES DISTRICT COURT
                    Western District of Kentucky
                           At Louisville



         THE UNITED STATES OF AMERICA
                                     vs.


                      THOMAS P. CANNON




                          INDICTMENT

                             Counts 1 and 2
                     Production of child pornography
                     18 U.S.C. §§225l(a) and 225l(e)

                                 Count 3
                    Advertising for child pornography
                  18 U.S.C. §§ 225 l (d)( l )(A) and 225l(e


                                Count4
                   Transportation of child pornography
                18 U.S.C. §§2252A(a)(l) and 2252A(b)(l

                                Counts
                   Transportation of child pornography
               18 U.S.C. §§2252A(a)(5)(B) and 2252A(b)(2)

                                Forfeiture



A true bill.


                                                        Forep erson


Filed in open court this 20rH day of March, 20 I 9.


                  VANEsE~Lrse,P.CLEP
                                                        Clerk


Bail,$               U.S. OISTRlli I COUR1
                    WEST'N. DIST. KENTUCK
